Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 13 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 3, 2022.
With respect to Applicant election, Applicant is requested to explain why they believe claims 13 and 20 encompasses the elected species of FIG. 4-5.  For purposes of examination, the examiner is withdrawing claims 13 and 20 since “the rotary actuator” is directed to the unelected species of FIG. 7.
Additionally, for purposes of rejoinder, Applicant is requested to cite support for claims 13 and 20.  More specifically, claims 13 and 20 depend from respective claims 9 and 16, which each recites a swashplate and a pitch rod.  The related disclosure to the rotary actuators [0028] however appears to be for a swashplate-less rotor design.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2019/0118942 A (Kim et al. hereinafter).
For claim 16, Kim et al. teach a system for controlling the pitch of blades 110 of a rotor 108, the system comprising: a  swashplate 136; a pitch rod 130 for each blade, each pitch rod 130 coupling a rotating plate 132 of the swashplate 136 to an associated blade 110 in a manner to achieve a desired pitch-cone coupling value; a plurality of actuators 138 (FIG. 6) configured for altering the position and orientation of the swashplate 136; sensors 204, 206 configured for determining direction and magnitude of out-of-plane motion of at least one of the blades; and a flight control system 200 (FCS) configured to receive signals from the sensors and for operating the actuators 138 (see last sentence of paragraph 0024); wherein the flight control system 200 operates the actuators 138 in response to the signals from the sensors 204, 206 to achieve a desired pitch-flap coupling value.
For claim 17, at least one of the sensors 204, 206 is configured for determining direction and magnitude of out-of-plane motion of at least one of the blades (see paragraph 0026 or 0027).  
For claim 18, the actuator 138 is an electric actuator, hydraulic actuator, or electro-hydraulic actuator (see paragraph 0017, first sentence).
For claim 19, the actuator 138 is a linear actuator (see paragraph 0016).

Allowable Subject Matter
Claims 1-5, 7-12, 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
World Intellectual Property Organization International Publication Number WO 2012/161680 A1 (Stamps et al. hereinafter) teaches a system for controlling the pitch of blades of a rotor, the system comprising: a  swashplate 33; a pitch rod 27 for each blade, each pitch rod 27 coupling a rotating plate 35 of the swashplate 33 to an associated blade 21 in a manner to achieve a desired pitch-cone coupling value; and a plurality of actuators 43 configured for altering the position and orientation of the swashplate 33.
Stamps et al. fail to use a flight control system receiving signals from sensors to operate the actuators to achieve a desired pitch-flap coupling value. Rather, Stamps et al. use a kinematic linkage 55 and spherical bearings 47, 41 to provide for a designed delta-3 or pitch-flap coupling value.
Unlike independent claim 16, independent claims 1 and 9 are directed to the species of FIG. 4 wherein each actuator is “configured for selective control of the pitch of an associated blade about a pitch axis” or “configured for altering the length or axial position of the associated pitch rod for controlling the pitch of the associated blade.” Stamps et al. fail to have the actuators on the pitch rods.  One having ordinary skill in the art would not be motivated to add actuators on the rigid pitch links 27 of Stamps et al. or Kim et al. since this is improper hindsight reconstruction.  There is no motivation to relocate actuators on the blade pitch links from the swashplate links. The pitch links are rotating elements, whereas the swashplate links are relatively stationary with respect to the rotor hub.    Reconfiguring the rotor with rotating actuators would require communication between the flight control system and actuators, something which is not a simple rearrangement of parts of the prior art.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799